Citation Nr: 0507048	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  99-17 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a left knee disability.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1973 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claim for an increased rating for the 
veteran's left knee disability.  The veteran perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  All relevant, available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's left knee disability is manifested by range 
of motion of zero to 115 degrees, but no instability or 
weakness is shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.1, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, and 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

Here, the RO notified the veteran of the information and 
evidence needed to substantiate his claim in May 2004.  The 
RO also informed him of the information and evidence that he 
was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  
 
The veteran was also provided with a copy of the April 1999 
and July 2000 rating decisions, the statement of the case, 
and supplemental statements of the case.  In these documents 
the RO provided him with notice of the law and governing 
regulations, the reasons for the determinations made 
regarding his claim, and of the cumulative evidence 
previously provided to VA or obtained by VA on the veteran's 
behalf.  
 
Although the May 2004 notice was sent following the April 
1999 decision, the veteran has had eight months following the 
initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  Following that notice, the RO 
re-adjudicated the substantive merits of the veteran's claim 
in a September 2004 supplemental statement of the case.  In 
re-adjudicating the claim the RO considered all the evidence 
of record and applied the benefit-of-the doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  

For the reasons noted above, the Board finds that the veteran 
has not been prejudiced by having been notified of the 
evidence needed to substantiate his claim following the RO's 
April 1999 unfavorable decision, and that VA has fulfilled 
its obligation to inform him of the evidence needed to 
substantiate his claim.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (prejudice is not shown if the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and VA examination reports.  
The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  




Factual Background

The RO established service connection for the veteran's 
internal derangement of the left knee by an August 1979 
rating decision.  The RO assigned an evaluation of 20 percent 
under Diagnostic Code 5257, effective in July 1978.  The 
veteran filed a claim for an increased rating in November 
1998.

A VA medical examination was conducted in July 1999.  During 
the examination the veteran complained of intermittent pain 
in both knees and that his knees tended to give way.  He 
reported that he had not been able to work full time because 
of his bilateral knee pain and shoulder pain.  Physical 
examination of the left knee revealed a scar medial to the 
patella.  The knee was normal in appearance, with no 
effusion, deformity, or tenderness.  The left knee flexed to 
128 degrees and extended to 180 degrees.  Anterior drawer 
sign was negative.  There was no abnormal motion elicited.  
There was crepitation on flexion and extension.   The 
examiner diagnosed the veteran's symptoms as pseudogout and 
degenerative joint disease.  X-rays of the left knee revealed 
evidence of calcification to suggest pseudogout.  There was 
no joint effusion, acute fracture or dislocation.  There was 
mild hypertrophic change in the patella.

Another VA medical examination was conducted in August 2004.  
During the examination the veteran reported intermittent 
pain, stiffness, and locking of the left knee.  He indicated 
there was no weakness, swelling, instability, fatigability, 
or lack of endurance.  He stated that flare-ups of the left 
knee occur when he squats, sits, or stands for a long time.  
The veteran did not use a crutch, brace, cane or corrective 
shoes.  He could not bear a lot of weight on his knee.  The 
veteran reported working as a construction worker 8 hours a 
day and that squatting and lifting while at work gives rise 
to pain in the left knee.  

Physical examination revealed no dislocation, subluxation, 
painful motion, edema, effusion, instability, tenderness, 
redness, callosities, shoe wear pattern, abnormal weight 
bearing, inflammatory arthritis, or ankylosis.  Flexion of 
the left knee was to 115 degrees.  McMurray and Drawer tests 
were negative.  Gait was normal.  The examiner noted that 
there was no additional limitation of left knee pain, 
fatigue, weakness, lack of endurance following repetitive use 
of the left knee, and no functional impact on repetitive use.  
He stated there was additional limitation during flare up 
with lack of weight bearing because of the painful left knee, 
but no instability of the knee.  Final diagnosis was post 
traumatic degenerative joint disease of the knee.  

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations apply, the 
higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent.  Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and severe recurrent subluxation or lateral 
instability warranted an award of 30 percent.  38 C.F.R. 
§ 4.71a.  

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; and a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  A 30 percent rating may be assigned 
when flexion is limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to five degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees and a 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating may 
be assigned when extension is limited to 20 degrees.  
38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established, and increase in the disability 
rating is the issue, the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  The 
United States Court of Appeals for the Federal Circuit has 
held that "when the positive and negative evidence relating 
to a veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable. Ortiz, 274 F.3d at 1365.



Analysis

The veteran's right knee condition is currently rated as 20 
percent disabling under Diagnostic Code 5257.  Although the 
veteran has complained of knee stiffness, locking, and pain, 
none of the medical evidence shows any instability in the 
left knee.  Both VA examinations revealed that the left knee 
was stable, and the July 1999 X-ray revealed no abnormalities 
or tears.  Thus, in the absence of objective evidence showing 
severe subluxation or instability, the criteria for a 
disability rating in excess of 20 percent based on the 
provisions of Diagnostic Code 5257 are not met.  

A 30 percent rating could be assigned if flexion of the knee 
is limited to 10 degrees or if extension is limited to 
20 degrees.  The veteran's August 2004 examination showed no 
limitation of extension, and flexion of 115 degrees.  Normal 
flexion is 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

The Board notes that the veteran complained of intermittent 
knee pain.  However, the objective findings do not support 
severe limitation of function.  Specifically, he had only 
mild limitation of motion, no instability or subluxation, his 
gait was normal, and the VA examiner indicated there was no 
major function impact on repetitive use.  

After considering all of the evidence, the Board finds that 
an evaluation in excess of 20 percent is not warranted.  
Absent objective evidence of instability or recurrent 
subluxation, the 20 percent rating currently assigned 
adequately compensates the veteran for the functional 
limitations and the complaints of pain.  See Deluca, supra.

Moreover, although the veteran has been diagnosed with 
arthritis, the evidence fails to reveal instability or 
subluxation.  Thus, separate ratings for his left knee 
disorder are not warranted.  See VAOPGCPREC 9-98 (August 14, 
1998). 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left knee disorder 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  

In this regard, the Board notes that the evidence does not 
show that the veteran's service-connected left knee 
condition, in and of itself, interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  Although at the time of his 1999 
examination he reported working only part time, this was 
attributed, in part, to significant nonservice connected 
conditions, including a right knee replacement and a shoulder 
condition.  Moreover, the current VA examination noted the 
veteran worked 8 hours a day in construction, and had no 
functional limitations.  Thus, marked interference with 
employment, due solely to his left knee condition, is not 
shown.  Furthermore, the evidence does not establish that the 
veteran has required hospitalization for his left knee 
condition.  In the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   





	(continued on next page)





ORDER

Entitlement to an increased rating for the left knee 
disability is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


